Citation Nr: 0833367	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran-appellant served on active duty from September 
1959 to September 1961.  He also had other periods of active 
military service through March 1985 that have not been 
verified by the service department.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating action of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).

In a May 2002 decision, the Board denied the veteran's claim 
of entitlement to a TDIU.

The veteran appealed the Board's May 2002 decision to the 
United States Court of Appeals for Veterans Claims (CAVC or 
Court).  In an October 2003 Order, the CAVC granted a "Joint 
Motion for Remand" and vacated the May 2002 decision and 
remanded the matter to the Board for further development and 
re-adjudication.

The issue was again before the Board in April 2004, when it 
was remanded to the RO for additional development. 

In March 2005, the Board again denied the claim.  The veteran 
appealed the Board's March 2005 decision to the Court.  In a 
May 2006 Order, the Court granted a "Joint Motion for Partial 
Remand" and vacated the March 2005 decision that denied 
entitlement to TDIU and remanded the matter to the Board for 
further development and re-adjudication.  In March 2007, the 
Board remanded the TDIU claim to the RO for additional 
evidentiary development.  

Also before the Board in March 2007 was a claim of 
entitlement to an effective date prior to October 5, 1993, 
for the assignment of an increased disability evaluation to 
60 percent for the service-connected degenerative changes of 
the lumbar spine.  At that time, the Board remanded the issue 
back to the RO for issuance of a statement of the case.  The 
Board specifically directed that, if the veteran perfected 
his claim, the issue should be readjudicated.  A statement of 
the case was issued in April 2007; however the veteran did 
not perfect this appeal by submission of a timely substantive 
appeal.  Therefore, the RO did not readjudicate the claim.  
The issue of entitlement to an effective date prior to 
October 5, 1993, for the assignment of an increased rating to 
60 percent for service-connected degenerative changes of the 
lumbar spine is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In March 2007, the issue on appeal was remanded to the RO in 
order to schedule the veteran for a VA examination to 
determine if he was unemployable as a result of his service-
connected back disorder.  The remand instructions 
specifically provided that the examiner "must elicit from 
the veteran, and record for clinical purposes, a full work 
and educational history."  A VA examination was conducted in 
October 2007.  A review of the report of the examination 
demonstrates that, while the examiner found that the veteran 
was capable of sedentary employment, there were absolutely no 
references in the report to the veteran's employment history.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Associated with the claims file is a letter from a VA 
physician dated in October 2004.  The physician wrote that 
the veteran had ongoing back pain and was totally disabled 
and unable to hold a job.  Other disorders noted in the 
letter were bilateral rotator cuff tears and post-operative 
colon resection for carcinoma of the colon.  It is not 
apparent if this physician found that the veteran was totally 
disabled solely as a result of his service-connected back 
disorder or if the other disabilities listed were included as 
causes of the unemployment.  It does not appear that this 
evidence has been reviewed by the RO.  A supplemental 
statement of the case which was promulgated subsequent to 
receipt of this evidence does not address it at all.  The 
Board finds the RO must review this evidence.  A remand is 
required.  

An October 2007 VA clinical record indicated that the veteran 
was apparently being treated by a chiropractor for his back 
disorder.  Records of this treatment have not been associated 
with the claims file.  As the issue on appeal is being 
remanded, the Board finds that attempts should be made to 
obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected back 
disorder since 2007.  After securing any 
necessary releases, obtain those records 
which have not already been associated 
with the claims file.  The Board is 
particularly interested in obtaining the 
records of the health care professional 
who has been providing the veteran with 
the chiropractic treatment which was 
referenced in the October 2007 VA 
clinical record.

2.  Contact the veteran and request that 
he provide a summary of his educational 
history.  

3.  After the information referenced 
above is obtained, contact the examiner 
who conducted the October 2007 VA 
examination and request that he review 
the record, to include the veteran's 
educational history, and provide an 
addendum to his examination report which 
addresses the history and additional 
evidence and whether it changes the 
examiner's opinion as to the veteran's 
employability.  If the examiner who 
conducted the October 2007 VA examination 
is not available, or the examiner 
determines that another VA examination 
should be conducted, schedule the veteran 
for a VA examination to determine the 
impact that his service-connected 
degenerative changes of the lumbar spine 
has on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the requested study.  
The examiner must annotate the 
examination report to indicate that such 
a review of the claims file was 
accomplished.  The examiner must elicit 
from the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the history provided, and 
examination of the veteran, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran 
is unable to obtain or retain 
substantially gainful employment solely 
due to his service-connected lumbar spine 
disability, consistent with his education 
and occupational experience, irrespective 
of age and any nonservice-connected 
disorders such as the veteran's peptic 
ulcer disease.  Substantially gainful 
employment refers to the ability to earn, 
at a minimum, a living wage.  If the 
examiner concludes that the veteran's 
service-connected degenerative changes in 
the lumbar spine, alone, would not render 
him unemployable, the examiner should 
provide an opinion as to the types of 
employment the veteran could undertake 
and what types of employment duties his 
service-connected back disability would 
impair.  The report must be typed.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to TDIU must be 
readjudicated.  If the appeal remains 
denied, a supplemental statement of the 
case which addresses all evidence 
received subsequent to the last 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  This supplemental 
statement of the case must also include 
an analysis of the letter from the VA 
physician dated in October 2004 which 
provides an opinion as to the veteran's 
employability.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

